Citation Nr: 0115180	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  94-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and W.G.





ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from March 1953 to March 1955.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1992 rating decision by the RO.  

In September 1996, the Board remanded to case to the RO for 
additional development of the record.  



REMAND

In August 1999, a Supplemental Statement of the Case was sent 
to the veteran notifying him that his claim for service 
connection for a low back disorder was not well grounded.  
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) eliminated the concept 
of a well-grounded claim and redefined VA's duty to assist a 
veteran in the development of a claim.  In this case, there 
is additional VA duty to assist the veteran in the 
development of his claim of service connection for a low back 
disorder.  

In addition, in a March 2001 letter, the Board notified the 
veteran that his hearing in June 1996 had been conducted 
before a Member who was not longer employed at the Board.  He 
was advised to notify the Board on whether he wanted to 
attend another hearing before a Member of the Board.  This 
letter, the August 1999 Supplemental Statement of the Case, 
and other correspondence were sent to the veteran at his 
address of record but were returned by the Post Office 
because he had moved without leaving a new address.  

A review of the record now shows that a letter was received 
from the veteran in October 1998 showing a new address.  The 
Board finds that the relevant correspondence now must be sent 
to the veteran at his new address for due process reasons.  

The RO also should advise the veteran of the evidence needed 
to successfully prove his claim.  The RO should also assist 
him in obtaining any relevant evidence.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to prepare a detailed list of all 
sources (VA and non-VA) of evaluation or 
treatment for back problems since his 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  The veteran also 
should be instructed that he should 
submit competent evidence to support his 
assertions that he has current back 
disability due to disease or injury that 
was incurred in or aggravated by service.  
After obtaining any needed release forms 
from the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.  

2.  The RO take appropriate steps to 
contact the veteran in order to notify 
him of his right to have another hearing 
before a Member of the Board, if 
requested.  All indicated action should 
be taken, based on his response.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Following completion of the 
development requested hereinabove, the RO 
should review the claim of service 
connection on the merits.  If any action 
remains adverse to the veteran, then an 
appropriate Supplemental Statement of the 
Case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




